DETAILED ACTION

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 09 May 2022 has been entered in full.  Claims 1, 12-40, and 42-44 are canceled.  Newly submitted claims 45-50 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 45-50 are directed to methods involving measurement of follistatin or ActRII in a diagnostic step.  Such constitutes a materially different process from the methods currently under examination, which require measurement of myostatin levels.  Since the PCT rules do not provide for examination of multiple methods in one patent application, the newly claimed methods are deemed to lack unity of invention with the methods currently under examination. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 45-50 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant’s comments regarding rejoinder (p. 10, remarks received 09 May 2022) are noted.  Rejoinder will be considered upon a finding of an allowable generic claim. 
Claims 2-11 and 41 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 2-11 and 41 under 35 U.S.C. 101 as set forth at pp. 4-5 of the previous Office action (mailed 10 November 2021) is withdrawn in view of the amended claims (received 09 May 2022).
The rejection of claims 2-11 and 41 under 35 U.S.C. 112(b) as set forth at pp. 5-7 of the previous Office action (mailed 10 November 2021) is withdrawn in view of the amended claims (received 09 May 2022).  However, please see section under 35 U.S.C. 112(b) below regarding new issues.
The rejection of claims 2-11 and 41 under 35 U.S.C. 101 as set forth at pp. 4-5 of the previous Office action (mailed 10 November 2021) is withdrawn in view of the amended claims (received 09 May 2022).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 2 has been amended to include the format: 
“comprising: (a) …; and/or (b) …, (c) …; and (d)…”
It is not clear if the claim is limited to:
[(a) and/or (b)] and (c) and (d)
or whether it also includes other combinations such as: 
[(a) or (b) or (c)] and (d)
Similarly, claim 11 has been amended to include the format:
“comprising: (a) …; and/or (b) …; and (c) …; (d)…”
It is not clear if the claim is limited to:
[(a) and/or (b)] and (c) and (d)
or whether it also includes other combinations such as: 
[(a) or (b)] and [(c) or (d)]
	Finally, claim 41 has been amended to include the format:
“comprising: (a) …; and/or (b) …, (c) …; (d)…; (e) …; and (f) …”
It is not clear if the claim is limited to:
[(a) and/or (b)] and (c) and (d) and (e) and (f)
or whether it also includes: 
[(a) or (b) or (c) or (d) or (e)] and (f).
	The metes and bounds of the claims cannot be determined.
Dependent claims 3-9 are included in the rejection insofar as they depend from claim 2 and do not resolve the indefiniteness issue.  
It is suggested that Applicant amend the claims to remove recitations of “and/or” and to present other combinations in separate claims.  It is further suggested that Applicant amend claim 11 to remove the “and” from before part (c) and insert “and” before part (d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-11 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avin et al. (August 2016, PLoS ONE 11(8):e0159411, pp. 1-15) for the reasons set forth at pp. 7-10 of the previous Office action (mailed 10 November 2021) and for the reasons discussed below.
Applicant argues (pp. 12-13, remarks received 09 May 2022) that the amended claims are not anticipated by Avin et al. in that the claims require levels of myostatin that are above threshold values from muscle atrophy/wasting but below threshold values from healthy individuals.  Applicant characterizes Avin et al. as disclosing myostatin levels in the CKD patients that are higher than thresholds in healthy subjects, in direct contradiction to the recitation in the claims.  Applicant further notes that Avin et al. fail to teach treatment with a myostatin inhibitor.
This has been fully considered but is not found to be persuasive.  As discussed above, the claims have been amended to recite “and/or” between parts (a) and (b).  This allows for a broad but reasonable interpretation of the claims as encompassing methods that only require part (a).  Part (a) of the claims only requires measurement of myostatin levels in at least one muscle biopsy.  Such is disclosed by Avin et al.  Amending the claims to clearly require parts (c) and (d)/(f) would obviate the instant rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-7, 11, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iversen et al. (US 7,888,012; issued 15 February 2011) in view of Gonzalez-Cadavid et al. (1998, PNAS USA 95(25):14938-14943) for the reasons set forth at pp. 11-13 of the previous Office action (mailed 10 November 2021) and for the reasons discussed below.
Applicant argues (pp. 13-14, remarks received 09 May 2022) that the amended claims are not obvious in view of the cited references in that the claims require levels of myostatin that are above threshold values from muscle atrophy/wasting but below threshold values from healthy individuals.  Applicant characterizes Iversen et al. and Gonzalez-Cadavid et al. as disclosing myostatin levels in the AIDS-related muscle wasting patients that are higher than thresholds in healthy subjects, in direct contradiction to the recitation in the claims.  
This has been fully considered but is not found to be persuasive.  As discussed above, the claims have been amended to recite “and/or” between parts (a) and (b).  This allows for a broad but reasonable interpretation of the claims as encompassing methods that only require part (a).  Part (a) of the claims only requires measurement of myostatin levels in at least one muscle biopsy.  Such is disclosed by Iversen et al. and Gonzalez-Cadavid et al.  Amending the claims to clearly require parts (c) and (d)/(f) would obviate the instant rejection.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iversen et al. (US 7,888,012; issued 15 February 2011) in view of Gonzalez-Cadavid et al. (1998, PNAS USA 95(25):14938-14943) and further in view of Han et al. (US 2008/0299126 A1; issued 04 December 2008) for the reasons set forth at pp. 13-14 of the previous Office action (mailed 10 November 2021) and for the reasons discussed below.
Applicant argues (p. 14, remarks received 09 May 2022) that the amended claims are not obvious in view of the cited references in that the claims require levels of myostatin that are above threshold values from muscle atrophy/wasting but below threshold values from healthy individuals.  Applicant characterizes Iversen et al., Gonzalez-Cadavid et al., and Han et al. as disclosing myostatin levels in the AIDS-related muscle wasting patients that are higher than thresholds in healthy subjects, in direct contradiction to the recitation in the claims.  
This has been fully considered but is not found to be persuasive.  As discussed above, the claims have been amended to recite “and/or” between parts (a) and (b).  This allows for a broad but reasonable interpretation of the claims as encompassing methods that only require part (a).  Part (a) of the claims only requires measurement of myostatin levels in at least one muscle biopsy.  Such is disclosed by Iversen et al., Gonzalez-Cadavid et al., and Han et al.  Amending the claims to clearly require parts (c) and (d)/(f) would obviate the instant rejection.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iversen et al. (US 7,888,012; issued 15 February 2011) in view of Gonzalez-Cadavid et al. (1998, PNAS USA 95(25):14938-14943) and further in view of Han et al. (US 2015/0152194 A1; issued 04 June 2015) for the reasons set forth at pp. 14-15 of the previous Office action (mailed 10 November 2021) and for the reasons discussed below.
Applicant argues (p. 15, remarks received 09 May 2022) that the amended claims are not obvious in view of the cited references in that the claims require levels of myostatin that are above threshold values from muscle atrophy/wasting but below threshold values from healthy individuals.  Applicant characterizes Iversen et al., Gonzalez-Cadavid et al., and Han et al. as disclosing myostatin levels in the AIDS-related muscle wasting patients that are higher than thresholds in healthy subjects, in direct contradiction to the recitation in the claims.  
This has been fully considered but is not found to be persuasive.  As discussed above, the claims have been amended to recite “and/or” between parts (a) and (b).  This allows for a broad but reasonable interpretation of the claims as encompassing methods that only require part (a).  Part (a) of the claims only requires measurement of myostatin levels in at least one muscle biopsy.  Such is disclosed by Iversen et al., Gonzalez-Cadavid et al., and Han et al.  Amending the claims to clearly require parts (c) and (d)/(f) would obviate the instant rejection.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
11 May 2022